This opinion was filed for rec:ord
                                                          at B'·In re Disciplinary Proceeding Against Pf~fer, No. 201,327-9


protect his client's interest, with the result that a viable settlement offer lapsed and

her claim is now barred by the statute of limitations.

       Rather than challenge the factual basis of the Washington State Bar

Association's (WSBA) three-count complaint, Pfefer's brief to this court raises

arguments about due process and unconstitutional vagueness. He does not cite to

any testimony, evidence, or argument that the events of his representation did not

occur exactly as the hearing officer found. Our own review of the record shows the

same-a knowing disregard of fundamental professional duties owed to his client

and an indifference to making restitution. The WSBA Disciplinary Board (Board)

unanimously recommended that Pfefer be suspended from the practice of law for

six months and pay restitution to his former client in the amount of unaccepted

settlement offer. We affirm, suspend Pfefer for six months, and condition his return

to practice on the payment of restitution of $5,834.15 to his former client and the

payment of costs and expenses to the WSBA.

                          FACTUAL HISTORY AND MISCONDUCT

       In February 2006, Ana Ortiz and her minor daughter were injured in an

automobile accident. Ortiz hired Pfefer to represent her and her daughter. On

February 10, 2009, six days before the statute of limitations would run, Pfefer filed

a complaint on behalf of Ortiz and her daughter in King County Superior Court.



                                               2
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


The court set a trial date of July 26, 2010, a deadline of July 21, 2010 for filing a

confirmation ofjoinder, and a deadline of April19, 2010 for moving to change the

trial date. On the day of the April 19 deadline, Pfefer moved to continue the trial,

which was reset to March 21, 2011. The amended order required that

settlement/mediation be completed by February 22, 2011 and a joint confirmation

ofreadiness for trial be filed by February 28,2011. A February 8, 2011 court order

reminded both parties of the deadlines.

       Pfefer did little before these deadlines passed. He did not conduct discovery,

disclose witnesses, submit the case to mediation (or move to waive it), or exchange

exhibits with defense counsel. He did not meet with Ortiz or other witnesses to

prepare for trial. Although reminded by a personal phone call from the superior

courtjudge's bailiff, he also did not file the joint confirmation of trial readiness by

the February 28, 2011 deadline. Because Pfefer did not file the joint confirmation,

the case was not sent to trial. Pfefer did not inform Ortiz that her case was not

proceeding to trial. On March 21, 2011, Ortiz appeared at the King County

courthouse, unaware that her case had not been sent to trial. Pfefer did not appear;

he was evidently in Spokane where he maintained his office. The court dismissed

Ortiz's cas,e that same day because Pfefer had failed to meet the court's deadlines.




                                               3
In re· Discipl{naty ProCeeding Against Pjefer, No. 201,327-9


        On March 24, 2011, opposing counsel offered to settle Ortiz's case for

$6,580.06. Pfefer did not communicate this offer to Ortiz.

        On March 31, 2011, Pfefer filed a motion for reconsideration. The court

granted the motion, and Ortiz's case was set for a new trial date of June 13, 2011.

On May 5, 2011, Pfefer filed a notice of immediate withdrawal, "effective

immediately."    Ass~n's   Ex. A-132, at 1. Pfefer informed Ortiz of his withdrawal by

leaving a phone message with one of Ortiz's friends and mailing her a copy of the

notice. Ortiz attempted to file an objection in court to Pfefer's withdrawal, but it

was struck for lack of proof of service. On May 19, 2011, her case was dismissed.

The statute of limitations on her claim then expired.

                                   PROCEDURAL HISTORY

        The WSBA filed a complaint with the Board under the Rules for

Enforcernent of Lawyer Conduct (ELC) 10.3, charging Pfefer with three counts of

misconduct, and the case proceeded to a hearing. The hearing officer found all

thr~e   counts were proved: count one, that Pfefer violated Rules of Professional

Conduct (RPC) 1.3 and RPC 3.2 by failing to comply with dates and deadlines set

out in the May 18,    2~10   and February 8, 2011 orders and by failing to meet with

Ortiz in preparation for trial; count two, that Pfefer violated RPC 1.2(a) and/or

RPC 1.4 by failing to consult Ortiz regarding the settlement offer and failing to



                                                4
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


advise her that her.case had been dismissed; and count three, that Pfefer violated

RPC 1.16(c) and.( d) for making his withdrawal effective immediately in violation

of court rules.

       The hearing officer applied the American Bar Association's Standards for

Imposing Lawyer Sanctions (1991 & Supp. 1992) to determine the appropriate

sanction. For all counts, the hearing officer determined that Pfefer acted

knowingly. In weighing aggravating or mitigating factors, the hearing officer

found that aggravating factors in ABA Standards std. 9.22(d) (multiple offenses)

and std. 9.22(j) (indifference to making restitution) applied. He also found that

mitigating factors in ABA Standards std. 9.32(a) (absence of prior disciplinary

record) and std. 9 .32(b) (absence of a dishonest or selfish motive) applied. Finding

that the aggravating and mitigating factors were in equipoise, the hearing officer

recommended a six-month suspension on each count.

       The ~earing officer also concluded that Pfefer should pay in restitution

$6,580.06, the amount of the uncommunicated settlement offer. The Board, by

unanimous decision, adopted the hearing officer's findings, conclusions, and

recommendation of a six-month suspension. The Board reduced the amount of

restitution to $5,834.15, the "amount of the uncommunicated settlement offer less




                                               5
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


costs directly attributable to Ortiz's case." Decision Papers (DP) at 30. It also

assessed costs and expenses under ELC 13.9. Pfefer appeals to this court.

                                         ANALYSIS




          This court gives considerable weight to the hearing officer's findings of fact.

Unchallenged findings of fact are considered verities on appeal, while challenged

findings are upheld so long as they are supported by substantial evidence.

Conclusions of law are reviewed de novo and are upheld if supported by the

findings of fact. In re Disciplinary Proceeding Against Marshall, 160 Wash. 2d 317,

330, 157 P.3d 859 (2007). An attorney must present arguments why specific

findings are not supported by the record and cite to the record in support of that

argument. Simply arguing an alternative version of events or an alternative

explanation will not suffice to overturn the hearing officer's conclusions. Marshall,
160 Wash. 2d at 331. Sanctions recommended to this court by a unanimous board will

be upheld unless there is a clear reason for departure. In re Disciplinary

Proceeding Against Sanai, 177 Wash. 2d 743, 760, 302 P.3d 864 (2013), cert. denied,
    i •    .             •




. ~----U.S. ____ , 134 S. Ct. 1324, 188 L. Ed. 2d 307 (2014).




                                               6
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9
     ·,




          !!l'ti[er 's Dut; Process !.fzguments Lack Merit

           Pfefer_, rather than challenging the· factual findings that support his sanction,

argues that his right to due process was violated by the hearing examiner.

According to Pfefer, the hearing examiner improperly considered his own (the

hearing offlcer' s) knowledge and experience without the support of expert

testimony in concluding that Pfefer's conduct violated the RPC. Because the

hearing officer's "secret opinion" was incapable of cross-examination, Pfefer

asserts he was denied due process. Resp't-Lawyer's Br. Opposing Disciplinary

Bd. 's Decision at 28.        ~n essen~e,   Pfefer argues that expert testimony is required to

establish the violations of thy RPC. We disagree .

          .In Burtch, we held that a hearing officer may properly refuse to qualify

witnesses as experts if those witnesses lack the ability to assist the trier of fact. In

re Disciplinary Proceeding Against Burtch, 162 Wash. 2d 873, 890, 175 P.3d 1070

(2008). In that case, we        hel~   that the hearing officer did not err in limiting the

questioning of two attorney-witnesses because there was no showing that either

"lawyer had a specialty in ethics or any other specialty that would assist the trier of

fact in. this case, the hearing officer, also a lawyer." Burtch, 162 Wash. 2d at 890.

Pfe±~r         fails to understand that hearing officers are capable of determining the facts
          .'

and applying; the ±1:tcts and evidence of the case to the RPC and concluding whether



                                                    7
In r~DisciplindryProceeding Against P.fefer, No. 201,327-9


an attorney's conduct met the standards established by the rules. The record here

contains simple documentary evidence and testimony from witnesses about the

history of Ortiz's case, from which the hearing officer determines the facts and

draws reasonable inferences in light of the overall testimony and evidence. See In

re Disabili~y Proceeding Against Diamondstone, 153 Wn.2d 430,440, 105 P.3d 1

(2005); In re Disciplinary Proceeding Against VanDerbeek, 153 Wash. 2d 64, 82,

101 P.3d 88 (2004). We find no due process or unfairness concerns with this

procedure.

       Pfefer also alleges that he was denied due process when the hearing officer

ruled that Pfefer's law partner, Robert Caruso, could not serve both as a fact

witness andas co-counsel at the disciplinary hearing. Pfefer argues that RPC 3.7 1

does not apply at disciplinary hearings because the language of the rule states that

it applies only "at a trial." See Resp't-Lawyer's Br. Opposing Disciplinary Bd. 's

Decision at 17. We disagree. The comments to RPC 3. 7 state that the purpose of




       1
           "(a) A lawyer shall not act as advocate at a trial in which the lawyer is likely to be a
necessary witness unless:
         "(l) the testimony relates to an uncontested issue;
         "(2) the testimony relates to the nature and value of legal services rendered in the case;
         "(3) disqualification ofthe lawyer would work substantial hardship on the client; or
         "(4) the lawyer has been called by the opposing party and the court rules that the lawyer
may continue to act as an advocate.
         "(b) A lawyer may act as advocate in a trial in which another lawyer in the lawyer's firm
is likely to be called as a witness unless precluded from doing so by Rule 1.7 or Rule 1.9."


                                                 8
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


the rule is to protect the "tribunal" from prejudice and confusion. RPC 3.7 cmt. 3.

''Tribunal,'' as defined under the RPC, "denotes a court, an arbitrator in a binding

arbitration proceeding or legislative body, administrative agency or other body

acting in an adjudiCative capacity," evidenced "when a neutral official, after the

presentation of evidence or legal argument by a party or parties, will render a

binding legal judgment directly affecting a party's interests in a particular matter."

RPC l.O(m). The plain language ofRPC l.O(m) and RPC 3.7 support application

ofRPC 3.7 to disciplinary hearings.

         More fundamentally, Pfefer fails to show on this record that the hearing

officer disqualified Caruso at all. Rather, he gave Pfefer a choice: either Caruso

could act as advocate and cross-examine two of the WSBA's witnesses (including

Ortiz) or he could testify as a fact witness. Pfefer chose the latter. The hearing

officer ruled that Pfefer had the opportunity to testify in the narrative, subject to

objection, and Caruso was permitted to sit at counsel's table and advise Pfefer

throughout the hearing. Because the record shows that the hearing officer did not

disq~Jalify   Caruso from assisting Pfefer at the disciplinary hearing, we find no

error.




                                               9
In r.e. Disciplinary Proceeding Against Pfefer, No. 201,327-9


       Substantial Evidence Supports the Findings o[Fact

       Unchallenged findings of fact are treated as verities on appeal, and we give

great weight to the hearing officer's determination of credibility and veracity of

witnesses. Marshall, 160 Wash. 2d at 330. Pfefer challenges only two of the hearing

officer's findings of fact. After a full review of the record, we find that the findings

of fact are supported by substantial evidence.

       Under count one, the evidence establishes that Pfefer failed to diligently

pursue his client's case, in violation ofRPC 1.3 2 and RPC 3.2. 3 He waited over a

year after the beginning of representation to file Ortiz's suit, during which time he

performed little or no investigation or discovery. After the case was filed, Pfefer

failed to comply with any of the deadlines established in the court's February 8,

2011 order requiring completion of the joint confirmation and that the case be

submitted to mediation. Despite being reminded by both his paralegal and the

superior court's bailiff, he failed to file the joint confirmation by the deadline of

February 28, 2011 and because of this the case was dismissed. Pfefer challenges

the hearing officer's finding of fact that he found it not credible that Pfefer's

reason for failing to file the joint confirmation was due to some confusion about


        2
            "A lawyer shall act with reasonable diligence and promptness in representing a client."

        3
          "A lawyer shall make reasonable efforts to expedite litigation consistent with the
interests of the client."


                                                  10
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


local King County rules. Clerk's Papers (CP) at 201. We agree that Pfefer's

conduct was not the product of confusion. Rather, the record amply demonstrates a

knowing failure by Pfefer to show reasonable care in Ortiz's case by complying

with simple court deadlines. We agree with the hearing officer's conclusion that

Pfefer violated RPC 1.3 and RPC 3.2.

       Under count two, we find substantial evidence that Pfefer violated RPC

1.2(a)4 and RPC 1.4 5 by failing to consult Ortiz about the dismissal of her case and

for failing to consult her regarding the settlement offer. Pfefer testified that he

believed that the offer was ineffective or a sham, and for that reason he did not

communicate the offer to Caruso. The hearing officer found his explanation was


       4
           "Subject to paragraphs (c) and (d), a lawyer shall abide by a client's decisions
concerning the objectives of representation and, as required by Rule 1.4, shall consult with the
client as to the means by which they are to be pursued. A lawyer may take such action on behalf
of the client as is impliedly authorized to carry out the representation. A lawyer shall abide by a
client's decision whether to settle a matter. In a criminal case, the lawyer shall abide by the
client's decision, after consultation with the lawyer, as to a plea to be entered, whether to waive
jury trial and whether the client will testify."
        5
           "(a) A lawyer shall:
        "(1) promptly inform the client of any decision or circumstance with respect to which the
client's informed consent, as defined in Rule 1.0(e), is required by these Rules;
         "(2) reasonably consult with the client about the means by which the client's objectives
are to be accomplished;
         "(3) keep the client reasonably informed about the status of the matter;
         "(4) promptly comply with reasonable requests for information; and
         "(5) consult with the client about any relevant limitation on the lawyer's conduct when
the lawyer knows that the client expects assistance not permitted by the Rules of Professional
Conduct or other law.
         "(b) A lawyer shall explain a matter to the extent reasonably necessary to permit the
client to make informed decisions regarding the representation."


                                                 11
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


not credible. CP at 202. Pfefer challenges this finding. We agree with the hearing

examiner. RPC 1.4 requires communication of settlement offers to clients. The

"effectiveness" of such an offer is immaterial in regard to an attorney's obligation

to inform the client on his or her case. Pfefer informed Ortiz neither of the

substance nor the existence of the settlement offer, nor does the record show that

Ortiz previously indicated that she would not accept a settlement in the amount

offered. Pfefer had provided no evidence or justification in not communicating the

offer to Ortiz.

       Similarly, Pfefer proffers no justification for not informing Ortiz that her

case had been dismissed. RPC 1.4 requires an attorney to communicate with his or

her client, and no excuse or reason was established for this lapse. We have

previously addressed this situation and affirmed disciplinary action against an

attorney who failed to honestly inform the client of the reason the court dismissed

the client's case. In re Disciplinary Proceeding Against Starczewski, 177 Wash. 2d
771, 780, 306 P.3d 905 (2013) (attorney failed to inform client that case had been

dismissed on procedural grounds and later told client that case had been dismissed

on the merits). Pfefer's conduct violates the requirements of the RPC because he

failed to inform his client that her case was dismissed at all. We agree with the

hearing officer's conclusion that Pfefer violated RPC 1.2(a) and RPC 1.4.



                                               12
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


        We also uphold the charges under count three, that Pfefer violated RPC

 1.16(c)6 and RPC 1.16(df by withdrawing from Ortiz's representation "effective

immediately." RPC 1.16(c) permits withdrawal following notice to or permission

of a tribunal but only if the lawyer "compl[ies] with applicable law.'' In this case,

·that "applicable law" is Superior Court Civil Rule (CR) 71(c)(l), which mandates

that "[t]he attorney shall file and serve a Notice of Intent to Withdraw on all other

parties in the proceeding. The notice shall specify a date when the attorney intends

 to withdraw, which date shall be at least 10 days after the service of the Notice of

 Intent to Withdraw." Before this 10-day period can begin to run, however, notice

 must first be served on the client. CR 71 (c)(2).

        Pfefer's notice of withdrawal, given to the court "effective immediately,"

 violated CR 71 (c)( 1) because it failed to permit the 10-day period following filing,

 a period that itself cannot begin to run until service is effective, and proof of

 service filed, in accordance with CR 71(c)(2). The hearing officer's unchallenged



        6 "A lawyer must comply with applicable law requiring notice to or permission of a
 tribunal when terminating a representation. When ordered to do so by a tribunal, a lawyer shall
 continue representation notwithstanding good cause for terminating the representation."

        7
           "Upon termination of representation, a lawyer shall take steps to the extent reasonably
 practicable to protect a client's interests, such as giving reasonable notice to the client, allowing
 time for employment of other counsel, surrendering papers and property to which the client is
 entitled and refunding any advance payment of fee or expense that has not been earned or
 incurred. The lawyer may retain papers relating to the client to the extent permitted by other
 law."


                                                   13
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


findings established that Pfefer informed Ortiz of his withdrawal only by leaving a

message with a friend and mailing a copy of the notice. Pfefer argues that if he did

violate CR 71, he was nonetheless in substantial compliance. Immediate

withdrawal is not substantial compliance with a procedure that requires, at a

minimum, 10 days' notice, especially here where Ortiz's case was facing dismissal

based on Pfefer's lack of diligence in complying with the court's scheduling orders

and where the statute of limitations would expire shortly after the case was

dismissed.

       This evidence also supports the conclusion that Pfefer failed to protect

Ortiz's interests in violation ofRPC 1.16(d). His immediate withdrawal, filed May

5, 2011, left his client with little chance to pursue her case. Ortiz tried to object in

court, but the objection was stricken for lack of proof of service. Ortiz's case was

dismissed on May 19, and the statute of limitations ran six days later. It was

Pfefer' s conduct and his withdrawal "effective immediately" that caused her legal

claim to be barred. We agree with the hearing officer's conclusion that Pfefer

violated RPC 1.16(c) and RPC 1.16(d).

       Sanctions Analysis

       We affirm the hearing officer's and unanimous Board's recommended

sanctions against Pfefer. This court applies the ABA Standards in all lawyer



                                              14
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


discipline cases. In re Disciplinary Proceeding Against Halverson, 140 Wash. 2d
475, 492, 998 P.2d 833 (2000). Under this two-step process, the presumptive

standard is first determined by considering ( 1) the ethical duty violated, (2) the

lawyer's mental state, and (3) the extent of actual or potential harm caused by the

misconduct. The next step is to consider the application of any mitigating or

aggravating factors. In re Disciplinary Proceeding Against Dann, 136 Wash. 2d 67,

77, 960 P .2d 416 (1998) (citing In re Disciplinary Proceedings Against Johnson,

118 Wash. 2d 693, 701, 826 P.2d 186 (1992)). This court reviews sanctions de novo

but will uphold a unanimous recommendation by the Board unless there is a clear

reason for departure. In re Disciplinary Proceeding Against Behrman, 165 Wn.2d

414,422, 197 P.3d 1177 (2008). Pfefer has shown no reason for departure.

       In his sanctions analysis, the hearing officer concluded that Pfefer acted

knowingly under all three counts and caused injury to Ortiz's interests and that of

the legal system. We agree. Pfefer's knowing failure to diligently prosecute Ortiz's

claim caused her case to be dismissed (twice) and subsequently barred by the

statute of limitations. His failure to communicate the settlement offer prevented her

from considering acceptance. And his means of withdrawal left his client's

interests unprotected.

       The presumptive sanction for Pfefer's misconduct is suspension. The



                                              15
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


hearing officer determined that ABA Standards std. 4.4 applied to counts one and

two. ABA Standardsstds. 4.42(a) and (b) state that suspension is generally

appropriate when "a lawyer knowingly fails to perform services for a client and

causes injury or potential injury to a client" or "a lawyer engages in a pattern of

neglect and causes injury or potential injury to a client." The hearing officer also

determined that ABA Standards std. 7.0 applied to count three. Under that

standard, "[s]uspension is generally appropriate when a lawyer knowingly engages

in conduct that is a violation of a duty owed to the profession, and causes injury or

potential injury to a client, the public, or the legal system." ABA Standards std.

7 .2. We agree with this determination.

       The second step under the ABA Standards is to consider any mitigating or

aggravating factors. The hearing officer found two aggravating factors 8 and two

mitigating factors 9 present. We agree with this determination. Pfefer does not argue

that his sanction is disproportionate, nor would we find it to be so in this case.

       Pfefer also argues that the amount of restitution should be reduced to reflect

his firm's costs but fails to support his argument with any explanation on why such

costs are borne by his firm and not by Ortiz. The Board, based on the evidence and


       8
           ABA Standards std. 9.22(d) (multiple offenses), (j) (indifference to making restitution).
       9
        ABA Standards std. 9.32(a) (absence of prior disciplinary record), (b) (absence of
dishonest or selfish motive).


                                                  16
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


argument from Pfefer, reduced the amount of restitution from $6,580.06 to

$5,834.15 in order to reflect costs attributable to Ortiz's case. We find that no

further reduction is appropriate and affirm restitution in the amount of $5,834.15.

       WSBA Costs

       Finally, Pfefer objects to the costs and expenses assessed against him by the

chair of the disciplinary board (Chair) under ELC 13.9(a). The WSBA filed a

statement of costs and expenses, as required under ELC 13.9(d), listing five

headings and the costs associated with each. 10 Pfefer had 20 days from the date of

service to file exceptions. ELC 13.9(d)(4). Two days before the deadline, Pfefer

filed a blanket objection "to all costs stated by disciplinary counsel as no

documentation supports any of these costs." DP at 98. The WSBA had 10 days to

reply. ELC 13.9(d)(5). Although not strictly required by the rules, the WSBA

provided detailed receipts of all charges. Ten days later the Chair entered the costs

under ELC 13.9(e), finding the costs and expenses appropriate.

       The day after the Chair entered the costs, Pfefer filed a supplemental



        10
          (1) "Court reporter charges for attending and transcribing depositions or hearing" in the
amount of$4,463.15, (2) "Necessary travel expenses ofhearing officers, disciplinary counsel,
investigators, adjunct investigative counsel, adjunct trial counsel or witnesses for both
investigation and prosecution" in the amount of$1,254.67, (3) "Special mail or delivery charges"
in the amount of $10.07, (4) "Other: translation services and court records" in the amount of
$1,102.90, and (5) "Expenses under ELC 13.9(c)" in the amount of$3,000. DP at 97. The total
claimed is $9,830.79.


                                                17
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


objection. His supplemental objections challenged virtually every expense,

objecting to, for example, mileage reports for disciplinary counsel, 11 lunch

expenses, parking, the use of in person questioning of witnesses at the disciplinary

hearing instead of performing the hearing telephonically, document fees, and

interpreter's services. The Chair did not consider Pfefer's supplemental objections,

concluding they were too late.

       We agree with the WSBA that Pfefer's supplemental objections were

untimely. Independently, we have reviewed the costs and expenses assessed

against Pfefer and find that all costs were "reasonably and necessarily incurred" by

the WSBA pursuant to ELC 13.9(b).

                                         CONCLUSION

       The record amply demonstrates that Pfefer knowingly failed to provide his

client with the representation required by the RPC, resulting in injury to his client.

Clients expect, and RPC establish, due diligence by attorneys: Pfefer showed little.

We adopt the Board's unanimous recommendation, suspend Pfefer from the

practice of law for six months, and condition his reinstatement on his payment of




        11
          Pfefer's supplemental motion to take judicial notice of the distance between the cities
of Burien and Seattle is denied.


                                                18
In re Disciplinary Proceeding Against Pfefer, No. 201,327-9


restitution to Ortiz for $5,834.15 and the costs and expenses assessed against him

under ELC 13.9.




WE CONCUR:




-~~ l                 c --+·CJ_;;__.-
                                                                             /
td1~~--                                                                  /




                                              19